

 S1910 ENR: Major Medical Facility Authorization Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. 1910IN THE SENATE OF THE UNITED STATESAN ACTTo authorize major medical facility projects of the Department of Veterans Affairs for fiscal year 2021.1.Short titleThis Act may be cited as the Major Medical Facility Authorization Act of 2021.2.Authorization of major medical facility projects of Department of Veterans Affairs for fiscal year 2021(a)In generalThe Secretary of Veterans Affairs may carry out the following major medical facility projects in fiscal year 2021 at the locations specified and in an amount for each project not to exceed the amount specified for such location:(1)Construction of an outpatient clinic and national cemetery in Alameda, California, in an amount not to exceed $266,200,000.(2)Construction of a new specialty care building 201 in American Lake, Washington, in an amount not to exceed $110,600,000.(3)Construction of a community living center and renovation of domiciliary and outpatient facilities in Canandaigua, New York, in an amount not to exceed $383,741,000.(4)Construction of a spinal cord injury center in Dallas, Texas, in an amount not to exceed $249,000,000.(5)Realignment and closure of the Livermore Campus in Livermore, California, in an amount not to exceed $455,000,000.(6)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $367,300,000.(7)Construction of a spinal cord injury building with a community living center, including a parking garage, in San Diego, California, in an amount not to exceed $252,100,000.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2021 or the year in which funds are appropriated for the Construction, Major Projects account, $2,083,941,000 for the projects authorized in subsection (a). Speaker of the House of RepresentativesVice President of the United States and President of the Senate